Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 10, 2007                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  133527                                                                                                Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  IN THE MATTER OF
  HONORABLE JEANETTE O’BANNER-OWENS
  JUDGE, 36th DISTRICT COURT
  BEFORE THE JUDICIAL TENURE COMMISSION
  ____________________________________________


               On order of the Court, the request by the Judicial Tenure Commision for
  appointment of a master is considered and Honorable Vesta Svenson is appointed Master
  to hear Formal Complaint No. 80.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 10, 2007                      _________________________________________
                                                                              Clerk